Citation Nr: 0509176	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-25 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
medical treatment provided at Seven Rivers Community Hospital 
in March 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to July 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
from determinations of the Department of Veterans Affairs 
(VA) Medical Center in Gainesville, Florida, which denied 
reimbursement or payment of the cost of unauthorized medical 
treatment provided at Seven Rivers Community Hospital in 
March 2003.  

In February 2005, a hearing was held before the undersigned 
Veterans Law Judge.  A transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  The veteran received emergency medical treatment at Seven 
Rivers Community Hospital in March 2003, for dehydration due 
to medication taken for nonservice-connected Hepatitis C.  

2.  VA payment or reimbursement of the costs of the medical 
care provided at Seven Rivers Community Hospital in March 
2003, was not authorized.

3.  Service connection is in effect for duodenal ulcer, which 
was rated as 10 percent disabling at that time; service 
connection is not in effect for any other disability.

4.  The veteran has medical insurance (Medicare) to defray 
the costs of the emergency treatment at the private facility 
in March 2003.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
unauthorized medical services provided at Seven Rivers 
Community Hospital in March 2003, have not been met. 38 
U.S.C.A. §§ 1703, 1710, 1728 (West 2002); 38 C.F.R. §§ 17.52, 
17.53, 17.54, 17.120, 17.121 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law with significant changes 
in VA's duty to notify and assist.  Regulations implementing 
the VCAA have also been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2004).

The veteran has not been provided with a letter of notice as 
prescribed by the VCAA.  The Board does not deem this a bar 
to addressing the merits of the veteran's claim, however, as 
the sole determining factors involve the operation of law.  
There is no question that the veteran's hepatitis is 
nonservice-connected and that he has Medicare coverage.  As a 
result, the Board finds that a remand for issuance of a 
notice letter is not required by the VCAA.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000); see also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).



I. Factual Background

A rating decision dated in January 2002 granted service 
connection for duodenal ulcer, claimed as a stomach 
condition.  The RO also denied service connection for 
hepatitis C.  The veteran was notified of this decision in 
January 2002.  He did not appeal this decision and it became 
final.  

On March 8, 2003, the veteran sought treatment at the 
emergency room at the Seven Rivers Community Hospital.  

In April and May 2003 determinations, the VAMC denied 
reimbursement or payment of the cost of the March 2003 
medical treatment on the basis that the reason for medical 
care, dehydration resulting from treatment for hepatitis, was 
not a service-connected disability, nor was it adjunct to any 
service-connected disability.  The claim was also denied 
under the Veterans Millennium Health Care and Benefits Act 
because the veteran had other health coverage, such as 
Medicare.  

The veteran duly appealed the VA Medical Center's decision.  
He indicated that the ambulance driver to the emergency room 
made the decision that it was a "life or death" situation.   

The veteran and his spouse also testified at a hearing in 
February 2005.  The veteran explained that he believed that 
he was having an allergic reaction to medications provided 
him by VA for hepatitis when he sought treatment in March 
2003.  Hearing transcript (T.) 3.  The veteran stated that 
the symptoms that he was having that preceded his March 2003 
hospitalization could have resulted in death or other serious 
disability.  A VA facility was between 50-60 miles away, but 
he and his spouse told the driver to take him to a VA Medical 
Center.  The driver concluded that it was an emergency and 
did not take him to VA.  T. 8-9.  The veteran was hooked up 
intravenously while still in his house.  T. 9.  The 
medication seemed to prevent hydration.  T. 10.  The veteran 
affirmed that he had Medicare coverage.  T. 12.   

II. Analysis

Initially, the Board must make a determination as to whether 
VA gave prior authorization for the medical care provided at 
the private hospital in March 2003. 38 U.S.C.A. § 1703(a); 38 
C.F.R. § 17.54 (2004).  This is a factual, not a medical, 
determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities are not 
capable of furnishing the care or services required, the 
Secretary may contract with non-Department facilities in 
order to furnish certain care, including hospital care or 
medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a 
veteran receiving medical services in a Department facility . 
. . until such time following the furnishing of care in the 
non-Department facility as the veteran can be safely 
transferred to a Department facility.  38 U.S.C.A § 
1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2004).

In this case, there is no evidence, nor does the veteran 
contend, that he obtained prior authorization for payment of 
the medical services provided at the Seven Rivers Community 
Hospital in March 2003.

In view of the foregoing, the Board finds that authorization 
for the medical treatment provided at the Seven Rivers 
Community Hospital in March 2003, was not obtained.  38 
U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54 
(2004).  Thus, the issue on appeal must be decided in light 
of the requirements for reimbursement or payment for medical 
expenses incurred without prior authorization from VA.  38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120 (2004).

Under those criteria, VA may reimburse veterans entitled to 
hospital care or medical services for the reasonable value of 
such services that are provided by a non-VA facility if:

(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; and

(2) such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non- service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is a participant 
in a vocational rehabilitation program and (ii) is medically 
determined to have been in need of care or treatment to make 
possible such veteran's entrance into a course of training, 
or prevent interruption of a course of training, or hasten 
the return to a course of training which was interrupted 
because of such illness, injury, or dental condition; and

(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  All three statutory 
requirements must be met before reimbursement can be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); 
Malone v. Gober, 10 Vet. App. 539, 547 (1997).

In this case, a review of the record indicates that the 
veteran does not satisfy the second criterion as set forth 
above.  As noted, service-connection is currently in effect 
for duodenal ulcer only.  Service connection is not in effect 
for any other disability.  Additionally, service connection 
for hepatitis was denied by the RO in January 2002, and that 
decision became final in the absence of an appeal (the 
veteran may reopen a claim at any time with the submission of 
new and material evidence).   When the veteran was seen at 
Seven Rivers Community Hospital in March 2003, he was treated 
for problems associated with hepatitis.  Therefore, he was 
not treated for a service-connected disability.  Moreover, 
the record contains no probative evidence that his 
hospitalization for hepatitis was in any way held to be 
aggravating his duodenal ulcer.  Further, his sole service- 
connected disability has been evaluated as 10 percent 
disabling since June 2001; a total rating is not in effect.  
Therefore, the veteran does not have a total disability, 
permanent in nature, resulting from a service-connected 
disability.  Finally, the record contains no indication, nor 
does the veteran contend, that he is participating in a 
rehabilitation program.

Since all three requirements of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 have not been met, entitlement to 
reimbursement or payment by VA of the cost of unauthorized 
medical treatment provided at the Seven Rivers Community 
Hospital in March 2003, must be denied.

In reaching this decision, Board must also consider whether 
The Veterans Millennium Health Care and Benefits Act provides 
authority for the reimbursement of non-VA treatment in this 
case.  The Veterans Millennium Health Care and Benefits Act, 
Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 
(1999), provides general authority for the reimbursement of 
non-VA emergency treatment. See 38 U.S.C.A. § 1725 (West 
2002).  One of the requirements is that a veteran does not 
have coverage under a health-care contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 
17.1002 (2004).  The definition of a health-care contract 
includes the insurance program established by section 1811 of 
the Social Security Act.  
38 U.S.C.A. § 1725(f)(2)(B).  Medicare Part A, which provides 
partial payment or reimbursement for hospitalization costs, 
was created pursuant to section 1811 of the Social Security 
Act.  See 42 U.S.C.A. § 1395c (West 2002).

In this case, as confirmed during his February 2005 personal 
hearing, the veteran has health care coverage through 
Medicare.  Thus, because he has entitlement to care or 
services under a health-plan contract, he is not eligible to 
receive reimbursement for the reasonable value of emergency 
treatment under the provisions of 38 U.S.C.A. § 1725 and its 
implementing regulations.

While the Board is very sympathetic toward the veteran, we 
are bound by the law, and our decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because we might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  We 
further observe that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)).

In summary, the Board finds that the evidence fails to 
satisfy one of the three criteria listed in 38 U.S.C.A. § 
1728(a).  The Board also finds that the veteran is not 
eligible to receive reimbursement for the reasonable value of 
emergency treatment under the provisions of 38 U.S.C.A. § 
1725.  The benefit sought on appeal must, accordingly, be 
denied.


ORDER

Reimbursement or payment of the cost of medical treatment 
provided at Seven Rivers Community Hospital in March 2003 is 
denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


